          Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 1 of 11


                                                                             FILED
                     IN THE UNITED STATES DISTRICT COURT                         JAN 1 02019

                      FOR THE WESTERN DISTRICT OF TEXAS                     ERK. U.S.DtSTRJURT
                                                                            STERN   D5JRjOF TEXAS
                                                                       BY
                                    WACO DIVISION                                       D'UTY CLERK

MULTIMEDIA CONTENT
MANAGEMENT LLC
Plaintiff

V.                                                CIVIL NO. 6:18-C V-00207-ADA

DISH NETWORK CORPORATION
Defendant




ORDER DENYING DEFENDANT DISH NETWORK CORPORATION'S MOTION TO
                           DISMISS

      Pending before the Court is Dish Network Corporation's ("Dish") Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(6) on the basis that U.S. Patent Nos. 8,799,468

("468 Patent") and 9,465,925 ("925 Patent) (together, the "Patents" or the "patents-in-suit")

are invalid for claiming patent ineligible subject matter (Dkt. #13). After considering the

relevant pleadings, and having heard arguments from all Parties, the Court denies Dish's

Motion.

                                     Procedural Background

       Multimedia Content Management, LLC ("MCM") filed its complaint against Dish,

alleging infringement of the Patents. Dish filed this Motion to Dismiss on February 10, 2017

(Dkt. #13). MCM filed its Response on October 12, 2018 (Dkt. #16). Dish filed its Reply on

October 23, 2018 (Dkt. #17). MCM filed its Sur-Reply on October 30, 2018 (Dkt. #20).




                                              1
          Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 2 of 11




Legal Standard FRCP 12(b)(6): Dismissal of Complaints Asserting Patents that are Invalid
                                Under 35 U.S.C. § 101

       Patent eligibility under      § 101   is a question of law that can be determined at the pleading

stage. Genetic Techs. Ltd.      v.   Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed. Cir. 2016) ("[I]n

many cases it is possible and proper to determine patent eligibility under 35 U.S.C.         § 101      on a

Rule 12(b)(6) motion."); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d

1336, 1340-41 (Fed.    cir. 2013) ("Patent eligibility under        § 101   presents an issue of law.").

While patent eligibility is a question of laW that may contain disputes over underlying facts, like

other legal questions based on underlying facts, it is properly resolved on a Rule 1 2(b)(6) motion

where the undisputed facts require a holding of ineligibility under the substantive standards of

law. SAP America, Inc.   v.   InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018).

                                                   Analysis

       "Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent

therefor, subject to the conditions and requirements of this title."           35 U.S.C. § 101.         The

Supreme Court has "long held that this provision contains an important implicit exception: Laws

of nature, natural phenomena, and abstract ideas are not patentable." Alice Corp. Pty.             v.   CLS

Bank Int'l, 134 S. Ct. 2347, 2354 (2014) (quoting Ass 'n for Molecular Pathology              v.   Myriad

Genetics, Inc., 133 S. Ct. 2107, 2116 (2013)). Monopolization of these "basic tools of scientific

and technological work" through the grant of a patent "might tend to impede innovation more

than it would tend to promote it, thereby thwarting the primary object of the patent laws." Id.

(first quoting Myriad, 133 5. Ct. at 2116; and then quoting Mayo Collaborative Servs.                     v.


Prometheus Labs., Inc., 132 S. Ct. 1298, 1923 (2012)).




                                                      2
           Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 3 of 11




A. 35 U.S.C. § 101: Two-Step Analysis Under Supreme CourtAlice Test

       35 U.S.C. § 101 defines patentable subject matter as "any new and useful process,

machine, manufacture, or composition of matter, or any new and useful improvement thereof."

The Supreme Court has explained that          § 101   "contains an important implicit exception: Laws of

nature, natural phenomena, and abstract ideas are not patentable." Alice, 134 5. Ct. at 2354. In

assessing the question of patent eligibility under          §   101, courts apply a two-step test propounded

in Mayo Collaborative Servs.        v.   Prometheus Labs., Inc., 566 U.S. 66 (2012) and expanded in

Alice Corp. Pty. Ltd.   v.   CLS Bank Int'l, 134 S. Ct. 2347 (2014). The test requires the Court to

determine: (1) whether the claims are directed to an abstract idea, such as a fundamental practice

or a process that could be performed mentally; and, if so, (2) whether the claims recite an

inventive concept that transforms the abstract idea into a patent-eligible application. Alice, 134 5.

Ct. at 2355. Generic computer implementation           of an otherwise abstract process does not qualify

as "significantly more," nor will elements that are well understood, routine, and conventional

allow a claim to get over the § 101 hurdle.

       The abstract idea exception to       § 101   embodies "the longstanding rule that an idea of itself

is not patentable." Alice, 134 S. Ct. at 2355. Examples of abstract ideas include "[f]undamental.

 practices long prevalent in our system of commerce," "methods of organizing human activity,"

and "methods [that] can be performed mentally, or which are the equivalent of human mental

work." BSG Tech LLC          v.   Buyseasons, Inc., 899 F.3d 1281, 1285-86 (Fed. Cir. 2018) (citing

Alice, 134 5. Ct. at 2356) (internal quotations omitted); CyberSource              v.   Retail Decisions, Inc.,

654 F.3d 1366, 1371 (Fed. Cir. 2011).

B. The Patents

       MCM notes that Dish seeks a determination that ninety claims of the patent would be

invalidDish responds that its analysis of the claims is sufficient for the Court to enter an Order
                                                        3
             Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 4 of 11




of Dismissal with respect to all claims in both patents. MCM argues that the Patents disclose

architecture that provides several benefits to computer networks. The Parties also dispute over

whether the Patents are directed to "controlling access to content." MCM argues that its claims

are not directed to the allegedly abstract idea of controlling access to content or any other

abstract idea. To the contrary, MCM argues, the claims recite inventive concepts that are not

well-understood, routine, or conventional, and that the claimed systems and networks are

directed to a technical solution to a technical problem. MCM argues strenuously that multiple

factual disputes exist. The Patents share a common specification and describe novel distributed

communication network technology that, among other things, distributes content efficiently

while protecting digital rights associated with the content. '925 Patent at 1 :23-26.

       The Court disagrees with MCM and finds that the asserted patents-in-suit are broadly

directed to the abstract idea of regulating access to a service provider network. For the '468

Patent, Claim      1   is a representative claim because other asserted claims   of the '468 Patent depend

on Claim     1.   Claim   1   states:

        1. A system for regulating access to a service provider network (54, FIG. 1), the system
           comprising:
       a controller node (50, FIGS. 1 and 3) coupled to the service provider network (54, FIG.
               1), the controller node (50) comprising: a first processor (202, FIG. 3)
               configured to generate controller instructions, and a first network interface
               (200, FIG. 3) configured to transmit the controller instructions over the service
               provider network (54) to a plurality of gateway units (58, FIGS. 1 and 2); and
       the plurality of gateway units (581), each of the plurality of gateway units (58)
               comprising:
               a user interface (100, FIG. 2) configured to receive user-entered content requests
                        for the service provider network (54);
               a second network interface (102, FIG. 2) coupled to the service provider network
                        (54) and configured to receive the controller instructions from the
                        controller node (50) through the service provider network (54); and a
                        second processor (106, FIG. 2) coupled to the user interface (100) and the
                        second network interface (102), wherein the second processor (106) is
          Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 5 of 11




                      configured to selectively transmit the content requests to the service
                      provider network (54) in accordance with the controller instructions, and
                      transfer received content data responsive to the transmitted content
                      requests from the service provider network (54) via the second network
                      interface (102).

       To establish that the '925 Patent is not an abstract idea, MCM submits that in FIG.   1    of

the '925 Patent, the system describes a distributed network architecture that includes various

computing devices, including subscriber terminals 60, communication gateways (CGs) 58 (i.e.,

the claimed "gateway units" or "network elements"), and Internet control points (ICPs) 50 (i.e.,

the claimed "controller node") in communication with one another. Subscriber sites each include

one or more subscriber terminals and CGs. '925 Patent at 3:45-60. ICPs 50 are located remotely

from the subscriber sites, and these ICPs generate and issue instructions to the CGs 58 via a

service provider network, which is a network that is operated or controlled by a service provider

to provide regulated access to content delivery services. Id. at 3:58-60; 5:33-42. The controller

instructions from the ICPs control the operation of the CGs.

       The '925 Patent identifies several control operations and associated controller

instructions the ICPs may send to the CGs (e.g., "Active and Inactive CG Processing Control,"

"Conditional Denial," and "Packet Inspection," etc.). Id. at 7:58-8:43. The CG is under the

exclusive control of the ICP. Id. at 4:7-19. The system regulates access by the subscriber to

content available from the subscriber network in a secure manner. The system allows a service

provider network to protect the digital rights associated with content and prevents a user from

unauthorized alteration of the operation of the CG, which is under the control of the ICP.

       In addition, MCM cites specifically to the specification of the '925 Patent: The patent

states that "CGs are specifically designed to permit no subscriber-initiated programming and no

access to the CG hardware or software." Id. at 4:8-10. "Instead, the CGs are provided only with


                                                5
          Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 6 of 11




compiled code   . . .   [and u]pdates to this code are obtained from ICPs and encrypted passwords

are stored in hidden, undocumented locations to allow authentication of ICP presence prior to

CG control program update." Id. at 4:9-19.

       In evaluating whether particular claims are directed to patent-ineligible abstract ideas,

courts generally begin by "compar[ing] claims at issue to those claims already found to be

directed to an abstract idea in previous cases." Enfish, LLC         v.   Microsoft Corp., 822 F.3d 1327,

1334 (Fed. Cir. 2016). Here, the Federal Circuit has acknowledged that the "[tjhe concept of

data collection, recognition, and storage" is well known and within the realm of abstract ideas.

Content Extraction and Transmission LLC           v.   Wells Fargo Bank, Nat. Ass'n, 776 F.3d 1343,

1347 (Fed. Cir. 2014). Similarly, lower courts have recognized the concept of record access and

management as an abstract idea. See Pres. Weilness Techs. LLC               v.   Allscripts Health Sols., No.

2:15-cv-1559-ECB, 2016 WL 2742379, at *7 (E.D. Tex. May 10, 2016) (listing district court

cases); see also Protegrity USA, Inc.   v.   Netskope, Inc., No.15-cv-2515, 2015 WL 6126599, at *6

(N.D. Cal. Oct. 19, 2015) (finding that claims directed to limiting access to information based

on specified criteria are directed to an abstract idea).

       MCM contends that the claimed system of Claim           1   of the '468 Patent is a system for

regulating access to a service provider network (i.e. "a network that is operated or controlled by a

service provider to provide regulated access to content delivery services for subscribers, but not

including subscriber equipment or a subscriber network.") The system includes a controller node

coupled to the service provider network and a plurality of gateway units. The controller node

includes a first processor configured to generate controller instructions (i.e. "computer processor-

executable instructions, excluding merely a uniform resource locator (URL) or an internet

protocol (IP) address,") and a first network interface configured to transmit the controller
                  Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 7 of 11




instructions over the service provider network to a plurality of gateway units. Each of the

plurality of gateway units (i.e. "a computer device that is located within a subscriber premise,

remote from the controller node, that is under control of the controller node, and that is usable by

a subscriber to perform certain functionality only as permitted by the controller node") comprises

a user interface configured to receive user entered content requests for the service provider

network, a second network interface coupled to the service provider network and configured to

receive the controller instructions from the controller node through the service provider network,

and a second processor coupled to the user interface and the second network interface.

          The Court finds that the fact that the systein is comprised of all of these sophisticated

components to comprise a user interface does not change the underlying abstract idea. See

Intellectual Ventures I LLC          v.   Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015)

("An abstract idea does not become non-abstract by limiting the invention to a particular field of

use or technological environment            . . .   ."); see also Alice, 134 S. Ct. at 2358 (limiting an abstract

idea to a particular technological environment, such as a computer, does not confer patent

eligibility); Bilski     v.   Kappos, 561 U.S. 593, 612 (2010) ("[L]imiting an abstract idea to one field

of use.   .   .   d[oes] not make the concept patentable.").

          The Court is mindful of several recent cases dealing with Motions to Dismiss pursuant to

Section 101. The Court agrees with MCM that the allegations in ¶ 57 are like those the Federal

Circuit said raised issues of material fact in Aatrix Software, Inc.            v.   Green Shades Software, Inc.,

882 F.3d 1121, 1130 (Fed. Cir. 2018). In Aatrix, the court noted that the patent owner's

allegations describing "the development of the patented invention, including problems present in

prior art computerized form file creation. It then presents specific allegations directed to

'improvements and problems solved by the Aatrix patented inventions." Id. The Court finds
            Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 8 of 11




enough similarity between the facts of Aatrix and the facts in this case to deny the Motion to

Dismiss.

         This issue was also addressed in Berkheimer      v.   HP Inc., 881 F.3d 1360, enbanc

rehearing denied, 890 F.3d 1369. The court addressed the question of what qualifies as patent-

eligible subject matter under 35 U.S.C.   §   101 and how courts should resolve that question. The

Berkheimer patent involved claims to "digitally prooessing and archiving files in a digital asset

management system." Berkheimer, 881 F.3d at 1362. The district court conducted a Markman

hearing and then granted defendants' motion for summary judgment of patent ineligibility under

§   101, finding that the claims were "directed to the abstract idea   of using a generic computer to

collect, organize, compare, and present data for reconciliation prior to archiving." Id. at 1366.

         The Federal Circuit agreed that the claims were directed to an abstract idea. Id. at 1366-

67. The court then addressed the second step of the Alice/Mayo test (whether additional elements

transform the claim into a patent-eligible application), and wrote "[t]he question of whether a

claim element or combination of elements is well-understood, routine and conventional to a

skilled artisan in the relevant field is a question of fact," which "must be proven by clear and

convincing evidence." Id. at 1368. Thus, the Federal Circuit concluded, "[w]hether a claim

recites patent eligible subject matter is a question of law which may contain disputes over

underlying facts." Id. Under this reasoning, the Federal Circuit vacated the district court's grant

of summary judgment under §       101 for several   of the claims.

         Finally, the Court believes that the Federal Circuit in Data Engine Technologies LLC v.

Google LLC, 906 F.3d 999, 1002 (Fed. Cir. 2018) (finding that the claims solved a problem

present in the prior art, which required use of an "arduous process of searching for, memorizing,

and entering complex commands" to configure spreadsheets) may have expanded the precedent
           Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 9 of 11




of Berkheimer and Aatrix Software, emphasizing that questions of fact are often critical to part

one of the eligibility analysis as well as part two. This first part of the Alice analysis asks

whether a claim is "directed to" an abstract idea. While the Court believes at least some of the

claims are so directed, it also finds that this question might hinge on whether the claim can be

seen as a technological solution to a technological problem. The Court held in Data Engine

Technologies that the claims solve the technical problem of how to configure electronic

spreadsheets by disclosing a tabbed interface for navigating between spreadsheets. The court

looked beyond the intrinsic evidence to the fact that subsequent to the priority date of the patent

at issue, this type of tabbed interface became ubiquitous in spreadsheet programs. The court

recognized this fact (and therefore this fact issue) could support a conclusion that the claims

provide a technical improvement, finding that the "invention was applauded by the industry for

improving computers' functionality as a tool able to instantly access all parts of complex three-

dimensional electronic spreadsheets." Data Engine Technologies, 906 F.3d at 1008. The court

also recognized additional evidence that "[n]umeröus contemporaneous articles attributed the

improved three-dimensional spreadsheets' success to its notebook tab feature." Id.

       Having found that the patents-in-suit are directed to an abstract idea, the Court now

examines the limitations of the claims to determine whether there is an "inventive concept" to

"transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at

2357. "[A]n invention is not rendered ineligible for patent simply because it involves an abstract

concept." Id. at 2354. Rather, application of such concepts "to a new and useful end.     . .   remain

eligible for patent protection." Id. (citation omitted).

       MCM relies on the holding in Bascom Global Internet Services, Inc.       v.   AT&T Mobility

LLC, 827 F.3d 1341 (Fed. Cir. 2016), in which the Federal Circuit vacated the District Court's
          Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 10 of 11




finding that Bascom failed to state a claim because its patents were invalid under         §   101. In

Bascom, the defendant argued "that the claims were directed to the abstract idea of 'filtering

content,' 'filtering Internet content,' or 'determining who gets to see what." The Federal Circuit

found that the inventive concept in the patent was "installation of a filtering tool at a specWc

location, remote from the end-users, with customizable filtering features specific to each end

user." Bascom, 827 F.3d at 1350 (emphasis added). The Federal Circuit held that the above

claim recites a "specific, discrete implementation of the abstract idea of filtering content." Id.

MCM argues, and the Court agrees for purposes of a Motion to Dismiss, that this decision is

sufficiently analogous to the claims in Bascom. The Claimed System describes a network

security tool "at a specific location, remote from the end users, with customizable"

programmable instructions controlling the gateway units. See id. The Court finds that the fact

that the Patents claim a centralized controller can generate different controller instructions for

different gateway units, each of which will selectively transmit requests in accordance with their

received controller instructions, to be sufficient under the second prong of the Alice analysis.

       The Court finds that the patents-in-suit recite limitations that amount to more than an

abstract idea. While elements of the patents-in-suit are known in the prior art, an inventive

concept can be found in the non-conventional and non-generic combination of known

conventional pieces. Alice, 134 S. Ct. at 2355. Accordingly, Dish has not shown that the

patents-in-suit are ineligible for patent protection.
         Case 6:18-cv-00207-ADA Document 34 Filed 01/10/19 Page 11 of 11




                                         CONCLUSION

It is therefore ORDERED that Defendant Dish's Motion to Dismiss for Invalidity of U.S. Patent

Nos. 8,799,468 and U.S. Patent No. 9,465,925 for Un-Patentable Subject Matter Under Rule

12(b)(6) is DENIED.

SIGNED this 10th day of January 2019.




                                   UNITED STATES DISTRICT JUDGE




                                             11
